Eisher, J.,
delivered the opinion of the court.
The plaintiff below brought this action in the Circuit Court of Attala county, to recover from the defendant the amount of money which he, the plaintiff, had paid as the defendant’s security.
The defendant demurred to the plaintiff’s evidence in the court below, and judgment was rendered upon this demurrer for the plaintiff. The evidence is substantially as follows.: Presly the principal, and Donaldson the security, were sued by the holder of the note; the suit was dismissed as to the principal, and a judgment taken by default against the security.
The plaintiff in that judgment agreed to release the security upon the promise of one Thompson to pay the judgment. It also appears .that Thompson afterwards paid the judgment, whether before or after this suit was commenced is not stated.
The presumption must be indulged, upon this state of case, that Thompson assumed to pay the judgment upon a corresponding consideration from the security, and that it may be presumed in the absence of a showing to the contrary, that the money was paid before the suit was commenced.
Judgment affirmed.